Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered November 20, 1973, convicting him of criminally selling a dangerous drug in the third degree (two counts) and criminal possession of a dangerous drug in the fourth (three counts) and sixth degrees (two counts), upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of criminal possession of a dangerous drug in the fourth degree, under Counts Nos. 2 and 5 of the indictment, and the convictions of criminal possession of a dangerous drug in the sixth degree, under Counts nos. 3 and 6 of the indictment, and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed. Under the facts herein, the four counts dismissed are inclusory concurrent counts of the crimes of criminal sale of a dangerous drug in the third degree. Defendant’s convictions on the latter counts require dismissal of the former *1049counts (see CPL 300.40, subd 3, par [b]; People v Grier, 37 NY2d 847). Cohalan, Acting P. J., Hargett, Damiani, Rabin and Titone, JJ., concur.